IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ali F. Brown,                         :
                                      :
                       Petitioner     :
                                      :
            v.                        :   No. 262 C.D. 2017
                                      :
Pennsylvania Board of Probation       :
and Parole,                           :
                        Respondent    :



PER CURIAM                          ORDER


      NOW, March 20, 2018, it is ordered that the above-captioned Memorandum
Opinion, filed December 14, 2017, shall be designated OPINION and shall be
REPORTED.